DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office Action is responsive to the application as filed on 4-27-2020. As directed, claims 1-17 are currently pending.

Claim Objections
Claims 5-16 are objected to because of the following informalities:  
-Claim 5, which relates to the range of motion of the device, is the second claim numbered as claim 5. Therefore, each of claims 6-16 as currently numbered, are incorrectly numbered because of the duplicated number 5. Examiner suggests renumbering the second claim 5 as claim 6, and subsequently renumbering each of claims 6-16 as claims 7-17 respectively. In the following Office Action, the claims will be referred to according to this numbering scheme.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Examiner notes that the claims are renumbered according to the scheme cited in the claim objections above.
Claim 1 recites the limitation "the underside" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests amending this limitation to refer to “an underside” for clarity.
Claims 2-10 are rejected based on their dependency on claim 1.
Claim 1 recites the limitation "the wrist" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests amending this limitation to refer to “a wrist” for clarity.
Claims 2-10 are rejected based on their dependency on claim 1.
Claim 1 recites the limitation "the thenar eminence" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests amending this limitation to refer to “a thenar eminence” for clarity.
Claims 2-10 are rejected based on their dependency on claim 1.
Claim 11 recites the limitation "the underside" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests amending this limitation to refer to “an underside” for clarity.
Claims 12-17 are rejected based on their dependency on claim 11.
Claim 11 recites the limitation "the wrist" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests amending this limitation to refer to “a wrist” for clarity.
Claims 12-17 are rejected based on their dependency on claim 11.
Claim 11 recites the limitation "the thenar eminence" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests amending this limitation to refer to “a thenar eminence” for clarity.
Claims 12-17 are rejected based on their dependency on claim 11.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeow (US 2017/0119614).
Examiner notes that the claims are renumbered according to the scheme cited in the claim objections above.
Regarding claim 1, Yeow discloses a compression sleeve wrist tremor stabilization system (soft robotics glove 606; Figs. 6A-B; paragraph 48, lines 1-10; paragraph 35, lines 1-5 describe the use if the glove to aid in hand flexion/extension, and lines 9-12 describe the use of such devices in patients with Parkinson’s disease, known to include uncontrollable tremors in the patient’s body), comprising: 
a first soft compliant actuator (600,602; paragraph 48, lines 1-10; see annotated Fig. 6B below) attached to a glove (604) and disposed at the underside of the wrist (see annotated Fig. 6B below); 
and a second soft compliant actuator (600,602; paragraph 48, lines 1-10; see annotated Fig. 6B below) attached to the glove (604) and disposed over the thenar eminence muscle group (see annotated Fig. 6B below).  

    PNG
    media_image1.png
    668
    582
    media_image1.png
    Greyscale

Annotated Figure 6B demonstrating the placement of the soft compliant actuators at the underside of the wrist and at the thenar eminence.
Regarding claim 3, Yeow discloses the system of claim 1, as discussed above. 
Yeow further discloses wherein the first soft compliant actuator (600, 602 disposed at the wrist) is a pneunet (paragraph 48, lines 1-4; Fig. 6B).  
Regarding claim 5, Yeow discloses the system of claim 1, as discussed above.
Yeow further discloses wherein the glove (604) comprises a stretchable material (paragraph 47, lines 11-14 describe the use of stretchable materials such as lycra and elastane in an analogous glove 504).  
Regarding claim 6, Yeow discloses the system of claim 1, as discussed above.
Yeow further discloses wherein, when the first soft compliant actuator (600, 602 disposed at the wrist) and the second soft compliant actuator (600, 602 disposed at the thenar eminence) are not inflated, the system (606) does not impair the range of motion of the wrist of a wearer (paragraph 48, lines 7-10 indicate that the actuators must be inflated to enact movement of the finger joints).  
Regarding claim 8, Yeow discloses the system of claim 1, as discussed above.
Yeow further discloses wherein the first soft compliant actuator (600, 602 disposed at the wrist) comprises silicone rubber (paragraph 38, lines 1-4 indicate that the actuators comprise silicone rubber).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 2, 4, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yeow (US 2017/0119614), as applied to claim 1 above, in view of Moaddeb (US 2021/0330547).
Examiner notes that the claims are renumbered according to the scheme cited in the claim objections above.
Regarding claim 2, Yeow discloses the system of claim 1, as discussed above.
	Yeow further discloses a compressor (“air source” indicated in Figure 5) in pneumatic communication with the first soft compliant actuator (600, 602 disposed at the wrist) and the second soft compliant actuator (600, 602 disposed at the thenar eminence) (paragraph 47 indicates that reference numeral 506 indicates dedicated air inlets for each finger, and as seen in Figure 5, these inlets are shown as connected to an air source; Fig. 6B further indicates pneumatic channels 602 extending along the palm of the glove and comprising air inlets towards the bottom of the glove; given that paragraph 48 discusses the inflation and deflation of these channels, it is understood that an air source, similar to that shown in Figure 5, is attached to these inlets).
	While Yeow indicates that the device can be used in assistance of patient’s with Parkinson’s (see paragraph 35), known to cause tremors, Yeow fails to disclose:
a microprocessor;
an accelerometer in electronic communication with the microprocessor;
a compressor in electronic communication with the microprocessor;
wherein, responsive to a detection of a wrist tremor via the accelerometer, the microprocessor transmits an instruction to the compressor to at least partially inflate at least one of the first soft compliant actuator or the second soft compliant actuator. 
However, Moaddeb teaches a system (10; Fig. 2) for controlling the effects of tremors (see Title) including:
a microprocessor (32) (paragraph 36: “controller 32 may comprise a microcontroller, and is electrically coupled to the sensor 28”, by definition a microcontroller contains a microprocessor);
an accelerometer (28) in electronic communication with the microprocessor (32) (paragraph 36: “the sensor 28 may comprise an accelerometer configured to measure acceleration (e.g, of the limb during tremor)” and “controller 32 may comprise a microcontroller, and is electrically coupled to the sensor 28”);
a compressor (36) in electronic communication with the microprocessor (32) (paragraph 36: “An actuator 36, coupled to the controller 32 is configured to receive signals from the controller 32 to cause the inflatable cuff 22 to expand. The actuator 36 may comprise a number of different mechanical, hydraulic, or pneumatic apparatus to cause the cuff 22 to inflate, or otherwise expand”);
wherein, responsive to a detection of a wrist tremor via the accelerometer (28), the microprocessor (32) transmits an instruction to the compressor (36) to at least partially inflate at a first soft compliant actuator (22) (paragraph 36: “the sensor 28 may comprise an accelerometer configured to measure acceleration (e.g, of the limb during tremor)”, “An actuator 36, coupled to the controller 32 is configured to receive signals from the controller 32 to cause the inflatable cuff 22 to expand. The actuator 36 may comprise a number of different mechanical, hydraulic, or pneumatic apparatus to cause the cuff 22 to inflate, or otherwise expand” and paragraph 37: “Turning to FIG. 6, the user 42 experiences a tremor (bi-directional displacement arrow 50) caused at least partially by involuntary activity 46 of one or more muscles 52 in the vicinity of the sensor 28. The sensor 28 outputs a signal 48 proportional to the activity 46, and the signal 48 is received by the controller 32 (e.g., via a conductor 47). In some embodiments, wherein the sensor 28 comprises a piezoelectric sensor, the sensor 28 may output a signal 48 of between about 0.1 milliVolt and about 10 Volts when responding to displacement caused by the shaking of a limb. In FIG. 7, the controller 32 commands the actuator 36 to expand the inflatable cuff 22 against the wrist 38 of the user 42. The controller 32 may command the actuator 36 to expand the inflatable cuff 22 at least partially based upon data received via the signal 48 from the sensor 28.”). Moaddeb further indicates that the expansion of the inflatable member supplies pressure to the limb to effect a tremor (paragraph 36: “the inflatable cuff 22 may apply a sufficient pressure on the limb to create an effect or to optimize an effect”).
Therefore, given that Yeow discloses that the wearable compression sleeve device with first and second soft compliant actuators can be useful to a patient with Parkinson’s disease, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Yeow device to include a microprocessor, and an accelerometer, and to electrically couple the microprocessor, the accelerometer, and the compressor of the device in order to detect a tremor, communicate the detection to the microprocessor, and then at least partially inflate the actuators in response to the detected tremor, as taught by Moaddeb, in order to provide a counterforce to effect the limb experiencing the tremor.
Regarding claim 4, Yeow in view of Moaddeb disclose the system of claim 2, as discussed above.
	Currently modified Yeow fails to disclose a pressure transducer in electronic communication with the microprocessor, the pressure transducer configured to measure a force generated by inflation of at least one of the actuators.
	However, in a separate embodiment, Moaddeb teaches a pressure transducer (411) in electronic communication with a microprocessor (432) configured to measure a force generated by the inflation of a soft compliant actuator (446) (paragraph 77: “A pressure sensor 411 is configured to send a signal (e.g., to the controller 432) based on the pressure it measures within the conduit 435. By continuously or intermittently sensing the pressure with the pressure sensor 411, the interior space 447 of the inner cuff 446 may be pressurized in a precision manner.”). Moaddeb indicates that the pressure transducer aids in precisely maintaining the pressure in the actuator at a desired amount (paragraph 77: “When the pressure approaches a predetermined or pre-calculated set point, the controller 432 may switch to operating the rolling micro-pump 494 and/or solenoid valve 499 to maintain the set point pressure.”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Yeow to include a pressure transducer for each actuator in communication with the microprocessor, as taught by Moaddeb, in order to precisely measure and maintain a desired pressure in the soft compliant actuators.
Regarding claim 10, Yeow in view of Moaddeb disclose the system of claim 2, as discussed above.
	Currently modified Yeow fails to disclose a wireless transducer configured to transmit operational information regarding the system to a remote computer system.
	However, Moaddeb further teaches a wireless transducer configured to transmit operational information regarding the system to a remote computer system (193) (paragraph 46: “Connectivity to the application 189 may be accomplished using one of several wireless technologies such as Bluetooth or wifi”). Moaddeb further indicates that the transducer allows for control of the device remotely (paragraph 46” “The external device 193 may include an application (App) 189 that allows the users to control and modify the operation of the wearable tremor control system 100.”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by modified Yeow to include a wireless transducer capable of transmitting information to a remote computer system for the purpose of remotely controlling the device operation.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yeow (US 2017/0119614), as applied to claim 1 above, in view of Galloway (US 2019/0015233).
Examiner notes that the claims are renumbered according to the scheme cited in the claim objections above.
Regarding claim 7, Yeow discloses the system of claim 1, as discussed above.
	Yeow fails to disclose wherein the first soft compliant actuator and the second soft compliant actuator are removably attached to the glove.
	However, Galloway teaches a system of actuators (10) in a glove (62) wherein the actuators (10) are removable attached to the glove (62) (paragraph 139, lines 1-6). Galloway further indicates that this is advantageous so that individual actuators can be replaced, and so that the entire glove does not require displacement if a single actuator fails (paragraph 139, li8nes 1-6).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Yeow to include the capability of removing the first and second soft compliant actuators, as taught by Galloway, in order to replace individual actuators as needed rather than requiring replacement of the entire glove.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yeow (US 2017/0119614), as applied to claim 1 above, in view of Walsh (US 2020/0170873).
Examiner notes that the claims are renumbered according to the scheme cited in the claim objections above.
Regarding claim 9, Yeow discloses the system of claim 1, as discussed above.
	Yeow fails to disclose wherein the first soft compliant actuator comprises a thermoplastic polyurethane and a fabric cover.
	However, Walsh teaches a soft compliant actuator (30) made of thermoplastic polyurethane, and housed between two textile layers (26) comprising fabric, and indicates that this design allows for the stress and inflation of the actuator to be distributed by the fabric layer (paragraph 133: “An oversized bladder 30 made of heat-sealed thermoplastic polyurethane (TPU) (Fiberglast, USA) is inserted into the textile component to form an inflatable airtight volume. The bladder 30 is oversized as its function is solely to retain a fluid, such as air, while the fabric structure is designed to absorb and distribute the stresses due to pressurization.”), wherein the textiles form a more comfortable user interface (paragraph 7, lines 1-4).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Yeow to include a first soft compliant actuator comprised of thermoplastic polyurethane and a fabric cover, as taught by Walsh, in order to allow for the stress and inflation of the actuator to be distributed by the fabric layer, wherein the fabric layer gives a more comfortable user interface.
Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yeow (US 2017/0119614) in view of Moaddeb (US 2021/0330547).
Examiner notes that the claims are renumbered according to the scheme cited in the claim objections above.
Regarding claim 11, Yeow discloses a method for reducing the disabilities caused by Parkinson’s disease (paragraph 35, lines 7-12, Parkinson’s is known to cause tremors), the method comprising:
inflating, by a compressor (“air source of Figure 5) (paragraph 47 indicates that reference numeral 506 indicates dedicated air inlets for each finger, and as seen in Figure 5, these inlets are shown as connected to an air source; Fig. 6B further indicates pneumatic channels 602 extending along the palm of the glove and comprising air inlets towards the bottom of the glove; given that paragraph 48 discusses the inflation and deflation of these channels, it is understood that an air source, similar to that shown in Figure 5, is attached to these inlets), at least one of a first soft compliant actuator (600,602; paragraph 48, lines 1-10; see annotated Fig. 6B below) attached to a glove (604) and disposed at the underside of the wrist (see annotated Fig. 6B below), 
or a second soft compliant actuator (600,602; paragraph 48, lines 1-10; see annotated Fig. 6B below) attached to the glove (604) and disposed over the thenar eminence muscle group (see annotated Fig. 6B below).

    PNG
    media_image1.png
    668
    582
    media_image1.png
    Greyscale

Annotated Figure 6B demonstrating the placement of the soft compliant actuators at the underside of the wrist and at the thenar eminence.
	While Yeow indicates that the device can be used in assistance of patient’s with Parkinson’s (see paragraph 35), known to cause tremors, Yeow fails to disclose that the inflation is responsive to a detection of a wrist tremor via an accelerometer. 
However, Moaddeb teaches a system (10; Fig. 2) for controlling the effects of tremors (see Title) including:
a microprocessor (32) (paragraph 36: “controller 32 may comprise a microcontroller, and is electrically coupled to the sensor 28”, by definition a microcontroller contains a microprocessor);
an accelerometer (28) in electronic communication with the microprocessor (32) (paragraph 36: “the sensor 28 may comprise an accelerometer configured to measure acceleration (e.g, of the limb during tremor)” and “controller 32 may comprise a microcontroller, and is electrically coupled to the sensor 28”);
a compressor (36) in electronic communication with the microprocessor (32) (paragraph 36: “An actuator 36, coupled to the controller 32 is configured to receive signals from the controller 32 to cause the inflatable cuff 22 to expand. The actuator 36 may comprise a number of different mechanical, hydraulic, or pneumatic apparatus to cause the cuff 22 to inflate, or otherwise expand”);
wherein, responsive to a detection of a wrist tremor via the accelerometer (28), the microprocessor (32) transmits an instruction to the compressor (36) to at least partially inflate at a first soft compliant actuator (22) (paragraph 36: “the sensor 28 may comprise an accelerometer configured to measure acceleration (e.g, of the limb during tremor)”, “An actuator 36, coupled to the controller 32 is configured to receive signals from the controller 32 to cause the inflatable cuff 22 to expand. The actuator 36 may comprise a number of different mechanical, hydraulic, or pneumatic apparatus to cause the cuff 22 to inflate, or otherwise expand” and paragraph 37: “Turning to FIG. 6, the user 42 experiences a tremor (bi-directional displacement arrow 50) caused at least partially by involuntary activity 46 of one or more muscles 52 in the vicinity of the sensor 28. The sensor 28 outputs a signal 48 proportional to the activity 46, and the signal 48 is received by the controller 32 (e.g., via a conductor 47). In some embodiments, wherein the sensor 28 comprises a piezoelectric sensor, the sensor 28 may output a signal 48 of between about 0.1 milliVolt and about 10 Volts when responding to displacement caused by the shaking of a limb. In FIG. 7, the controller 32 commands the actuator 36 to expand the inflatable cuff 22 against the wrist 38 of the user 42. The controller 32 may command the actuator 36 to expand the inflatable cuff 22 at least partially based upon data received via the signal 48 from the sensor 28.”). Moaddeb further indicates that the expansion of the inflatable member supplies pressure to the limb to effect a tremor (paragraph 36: “the inflatable cuff 22 may apply a sufficient pressure on the limb to create an effect or to optimize an effect”).
Therefore, given that Yeow discloses that the wearable compression sleeve device with first and second soft compliant actuators can be useful to a patient with Parkinson’s disease, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Yeow to include a microprocessor, and an accelerometer, and to electrically couple the microprocessor, the accelerometer, and the compressor of the device in order to detect a tremor, communicate the detection to the microprocessor, and then inflate the actuators in response to the detected tremor, as taught by Moaddeb, in order to provide a counterforce to effect the limb experiencing the tremor.
Regarding claim 12, Yeow in view of Moaddeb disclose the method of claim 11, as discussed above.
	Modified Yeow further discloses detecting, by the accelerometer (Moaddeb: 28), cessation of the ataxia tremor (Moaddeb: paragraph 52: “the energy application module is configured to decrease the amplitude of the energy applied to the limb in response to a decrease in the amplitude of the signal output from the sensory module” and paragraph 54: “n some embodiments, the sensory module comprises one or more piezoelectric elements, or one or more inflatable cuffs”; see also paragraph 36: “the sensor 28 may comprise an accelerometer configured to measure acceleration (e.g, of the limb during tremor)”, “An actuator 36, coupled to the controller 32 is configured to receive signals from the controller 32 to cause the inflatable cuff 22 to expand. The actuator 36 may comprise a number of different mechanical, hydraulic, or pneumatic apparatus to cause the cuff 22 to inflate, or otherwise expand”), and deflating, by the compressor, the first and second soft compliant actuators (600, 602 disposed over the wrist and thenar eminence respectively of Yeow) (Moaddeb: paragraph 52: “the energy application module is configured to decrease the amplitude of the energy applied to the limb in response to a decrease in the amplitude of the signal output from the sensory module”). 
Regarding claim 13, Yeow in view of Moaddeb disclose the method of claim 11, as discussed above.
	Currently modified Yeow fails to disclose deflating, by the compressor abd responsive to expiration of a timer activated by the inflating, by the compressor, at least one of the first and second soft compliant actuators.
	However, in a separate embodiment, Moaddeb teaches deflating an inner cuff (146) responsive to expiration of a timer activated by inflation of the inner cuff (146) (paragraph 59: “Parameters that may be adjusted, randomly, or non-randomly, by the controller 192 include: time of application of energy (mechanical, electrical, etc.), length of interval of time between application of energy”). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified Yeow such that the compressor could actuate the first and second soft compliant actuators (600, 602 at the wrist and thenar eminence of Yeow) to deflate responsive to expiration of a timer activated by inflation, as taught by Moaddeb, in order to provide adjustment of the activation time as needed.
Regarding claim 14, Yeow in view of Moaddeb disclose the method of claim 11, as discussed above.
	Currently modified Yeow fails to disclose detecting, by a pressure transducer configured to measure a force generated by at least one of the soft compliant actuators, a pressure threshold; and responsive to the detection, stopping inflation of at least one of the soft compliant actuators.
	However, in a separate embodiment, Moaddeb teaches a pressure transducer (411) in electronic communication with a microprocessor (432) configured to measure a force generated by a soft compliant actuator (446) (paragraph 77: “A pressure sensor 411 is configured to send a signal (e.g., to the controller 432) based on the pressure it measures within the conduit 435. By continuously or intermittently sensing the pressure with the pressure sensor 411, the interior space 447 of the inner cuff 446 may be pressurized in a precision manner.”), capable of detecting a pressure threshold and responsive to detecting the pressure threshold, stop inflation of the actuator (paragraph 77: “When the pressure approaches a predetermined or pre-calculated set point, the controller 432 may switch to operating the rolling micro-pump 494 and/or solenoid valve 499 to maintain the set point pressure.”). Moaddeb indicates that the pressure transducer aids in precisely maintaining the pressure in the actuator at a desired amount (paragraph 77: “When the pressure approaches a predetermined or pre-calculated set point, the controller 432 may switch to operating the rolling micro-pump 494 and/or solenoid valve 499 to maintain the set point pressure.”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified Yeow to include a pressure transducer for each actuator in communication with the microprocessor for detecting a pressure threshold, and stopping inflation when the threshold is detected, as taught by Moaddeb, in order to precisely measure and maintain a desired pressure in the soft compliant actuators.
Regarding claim 15, Yeow in view of Moaddeb disclose the method of claim 11, as discussed above.
Yeow further discloses wherein the glove (604) comprises a stretchable material (paragraph 47, lines 11-14 describe the use of stretchable materials such as lycra and elastane in an analogous glove 504).  
Regarding claim 16, Yeow in view of Moaddeb disclose the method of claim 11, as discussed above.
Yeow further discloses wherein, when the first soft compliant actuator (600, 602 disposed at the wrist) and the second soft compliant actuator (600, 602 disposed at the thenar eminence) are not inflated, the system (606) does not impair the range of motion of the wrist of a wearer (paragraph 48, lines 7-10 indicate that the actuators must be inflated to enact movement of the finger joints).  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yeow (US 2017/0119614) in view of Moaddeb (US 2021/0330547), as applied to claim 11 above, in further view of Walsh (US 2020/0170873).
Examiner notes that the claims are renumbered according to the scheme cited in the claim objections above.
Regarding claim 17, Yeow and Moaddeb disclose the method of claim 11, as discussed above.
	Modified Yeow fails to disclose wherein the first soft compliant actuator and the second soft compliant actuator are removably attached to the glove.
	However, Galloway teaches a system of actuators (10) in a glove (62) wherein the actuators (10) are removable attached to the glove (62) (paragraph 139, lines 1-6). Galloway further indicates that this is advantageous so that individual actuators can be replaced, and so that the entire glove does not require displacement if a single actuator fails (paragraph 139, li8nes 1-6).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by modified Yeow to include the capability of removing the first and second soft compliant actuators, as taught by Galloway, in order to replace individual actuators as needed rather than requiring replacement of the entire glove.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Sonar (US 2020/0093679) is cited for its teaching of multiple fluid channels each with an individual pressure transducer for measuring inflation of the channel at paragraph 20
-Lach (US 2018/022689) is cited for its discussion at paragraph 28 of a wearable glove, paragraph 35 further indicates an inflatable portion
-Tao (US 2013/0172794) is cited for its relevant placement of actuators 2 as shown in Figure 2, paragraphs 18-22 further disclose that these actuators can be pneumatically driven
-Nussbaum (US 2013/0018289) is cited for its relevant hand worn glove design as illustrated in Figure 1 and showing actuators in relevant proximity to the wrist and thenar eminence, the actuators depicted are discussed as being pneumatic pads at paragraph 11, and paragraph 4 describes the intended use of the device directed towards various brain injuries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785